Title: From Thomas Jefferson to Thomas Mann Randolph, 26 February 1799
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Philadelphia Feb. 26. 99

Yours of the 16th. and Martha’s of the 8th. came to hand on the 23d. inst. in mine to you of the 19th. I informed you that the President had nominated W. Vans Murray M.P. to settle our differences with France. yesterday however he superseded that by a nomination of Chief Justice Elsworth, P. Henry and W. V. Murray to be envoys extray. & M.P. to the French republic; but the two former are not to embark for Europe, till they recieve from the French govmt assurances that they shall be recieved with the respect due to their character. this you will perceive compleatly parries the overtures of France under the guise of a dignified acceptance of them. this will require explanations which will be better given vivâ voce. it is become a little  uncertain on what day from the 1st. to the 4th. of March I shall set out, and consequently on what day from the 8th. to the 11th. I shall be with you, consequently whether I shall be with you the day after you recieve this or 2. or 3. later. tho’ some articles in your letter are interesting it will be unnecessary here to answer them as I shall be so soon with you. my tenderest love therefore to my dear Martha and kisses to the little ones. to yourself affectionate salutations & Adieu.
